Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Printer Rush filed 11/05/2021 for addressing the IDS filed 12/12/2019 and Claim 2.  Below is Examiner’s Amendment for claim 2.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ethan C. Woelke with Reg. No. 78,934 on 11/16/2021.
The application has been amended as follows: 
	In the claimed invention, claim 2 is amended to depend on claim 1 as shown below:
--
(Amended Claim 2).	 The map data storage method according to claim 1, wherein one type of the predetermined format is set for each item of the map data content.
--


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.